DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Waddell (US 2017/0040149).
	Regarding claim 1, Waddell discloses a self-cleaning ion generator device, comprising: a housing having a bottom portion and a top portion selectively secured to each other (14 & 12; Paragraph [0047]), the top portion contains a base portion extending to an outer edge and having an internal side and an external side (46; Paragraph [0048]), a first pair of opposed sidewalls and a second pair of opposed sidewalls extend from the outer edge of the base portion forming a cavity therein (36; 
	Regarding claim 2, Waddell further discloses wherein the cleaning apparatus contains a rib for cleaning the at least one ion terminal (66; Paragraph [0053]).
	Regarding claim 3, Waddell further discloses wherein the cleaning apparatus is powered by a motor for rotation during periodic intervals (56; Paragraph [0054]).
	Regarding claim 4, Waddell further discloses a device for producing ions coupled to the at least one ion terminal (36; Paragraph [0048]).
	Regarding claim 5, Waddell further discloses wherein the ion terminal consists of a hollow column encircling a high voltage wire (52; Paragraph [0048]).
	Regarding claim 6, Waddell further discloses wherein the high voltage wire has a brush engaged thereto with a plurality of bristles composed of a material that conducts electricity (52; Paragraph [0048]).
	Regarding claim 7, Waddell further discloses wherein two or more ion terminals spaced apart and extending from the housing (Fig. 1, 52).
	Regarding claim 8, Waddell further discloses wherein at least one bore disposed on the top portion for receiving an ion terminal having a first portion 2Attorney Docket No.: 064273.00074PATENT and a second portion, wherein the second portion of the ion terminal extends into the cavity and the first portion of the ion terminal extends above the housing (52 & 36; Paragraph [0048]).
	Regarding claim 9, Waddell further discloses wherein the cleaning apparatus has a horizontal portion and/or a vertical portion (66; Paragraph [0053]).
	Regarding claim 10, Waddell further discloses wherein the ion terminal emits positive ions, negative ions, or both positive and negative ions (Paragraph [0049]).

Regarding claim 12, Waddell further discloses a device for producing ions coupled to the at least one ion terminal (36; Paragraph [0048]).
	Regarding claim 13, Waddell further discloses a motor housed within the housing and a rotational arm engaged to the motor, wherein the cleaning apparatus is engaged to the rotational arm (56 & 58 & 66; Paragraph [0052-0054]).
	Regarding claim 14, Waddell further discloses a vertical and/or a horizonal fastening device (Paragraph [0050]).
	Regarding claim 15, Waddell discloses a self-cleaning ion generator device, comprising: a housing having a bottom portion and a top portion selectively secured to each other (14 & 12; Paragraph [0047]), the top portion contains a base portion extending to an outer edge and having an internal side 3Attorney Docket No.: 064273.00074PATENT and an external side (46; Paragraph [0048]), a first pair of opposed sidewalls and a second pair of opposed sidewalls extend from the outer edge of the base portion forming a cavity therein (36; Paragraph [0048]); at least one ion terminal assembly comprised of an ion terminal, an ion terminal securing device, and an attachment device (52; Paragraph [0050-0051]); at least one bore within the top portion for receiving the ion terminal therein (50; Paragraph [0051]); and a cleaning apparatus for cleaning the at least one ion terminal (66; Paragraph [0053]).

	Regarding claim 17, Waddell further discloses wherein the cleaning apparatus contains a rib for cleaning the at least one ion terminal (66; Paragraph [0053]).
	Regarding claim 18, Waddell further discloses wherein the device is mounted in a HVAC conduit (Paragraph [0055]).
	Regarding claim 19, Waddell further discloses wherein the device is mounted in a variable refrigerant volume/flow system (Paragraph [0055]).
	Regarding claim 20, Waddell further discloses wherein the device contains replaceable ion terminals (Paragraph [0050]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879